PROSPECT CAPITAL CORPORATION 10 East 40th Street, 44th Floor New York, New York 10016 January 28, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Prospect Capital Corporation Fidelity Bond Ladies and Gentlemen: Enclosed for filing, on behalf of Prospect Capital Corporation (the “Company”) and pursuant to Rule 17g-1 of the Investment Company Act of 1940 (the “1940 Act’), are the following documents: · A copy of the 2010 Joint Fidelity Bond of the Company, and · A copy of the resolutions of the Board of Directors (the “Board”) of the Company approving the Joint Fidelity Bond, adopted by a majority of the members of the Board who are not “interested persons” as defined by section 2(a)(19) of the 1940 Act, effective July 30, 2010. The period for which premiums have been paid on behalf of the Company is July 30, 2010 to July 30, 2011.The Company’s premium is $3,600. Very truly yours, PROSPECT CAPITAL CORPORATION /s/ Brian H. Oswald Brian H. Oswald Chief Financial Officer, Treasurer and Secretary 2010 Joint Fidelity Bond of the Company [See attached.] National Union Fire Insurance Company of Pittsburgh, Pa. A capital stock company POLICY NUMBER: 03-406-08-91 REPLACEMENTOF POLICY NUMBER: 08-085-35-12 INVESTMENT COMPANY BLANKET BOND DECLARATIONS: ITEM 1.
